Citation Nr: 1440295	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  08-07 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent beginning February 1, 2007, and in excess of 60 percent from June 7, 2010, for status post right thoracotomy, residual of lung cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to April 1967.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a February 2012 rating decision, the Appeals Management Center (AMC) increased the Veteran's evaluation from 30 percent to 60 percent disabling, effective June 7, 2010.  This did not satisfy the Veteran's appeal.

When this claim was most recently before the Board in January 2014, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System.


REMAND

While the Board sincerely regrets the additional delay, additional development is required before the Veteran's claim is decided.

The Veteran contends that his service-connected status post right thoracotomy, residual of lung cancer, warrants a rating in excess of 30 percent beginning February 1, 2007, and in excess of 60 percent from June 7, 2010, due to the effects of the disability on his everyday activities and occupation.

In a July 2007 letter, VA Dr. F.L. reported that the Veteran experienced chronic chest wall pain, moderate obstructive lung disease, dyspnea, and shortness of breath that have limited physical activity since surgery.

An October 2007 VA treatment note indicates that the Veteran reported exertional dyspnea, occasional wheezing, fatigue, constant anterior chest discomfort, frequent sinus congestion, runny nose, and clear sputum, but denied hemoptysis or weight loss.  The Veteran's pulmonary function test (PFT) showed FVC was 75 percent, FEV-1 was 67 percent, and FEV-1/FVC was 71 pre-bronchodilator and FVC was 78 percent, FEV-1 was 70 percent post-bronchodilator and DLCO was 52 percent.  

In a July 2008 VA examination, the Veteran described the residuals of lung cancer as weakness, shortness of breath, chronic cough productive of excessive mucous, chest pressure, and dysphagia.  The examiner noted that the Veteran's malignancy was still active and he experienced persistent fever, cough with sputum, night sweats, pain over the chest on exertion, and mild hemoptysis.  The VA examiner found the lungs to be abnormal, dull to percussion with diminished breath sounds over the right lower chest and rhonchi at the left base on deep inspiration.  PFT results showed FVC was 79 percent and FEV-1 was 71 percent of the predicted value pre-bronchodilator and FVC was 81 percent and FEV-1 was 73 percent of the predicted value post-bronchodilator.   DLCO scores were not provided.  The examiner opined that the Veteran was limited to completely sedentary activities, was not able to concentrate due to chronic cough productive of excessive sputum, chest pressure, and dysphagia, and had occupational impairment from severe weakness and shortness of breath.

In May 2009 VA treatment note, PFT results reported moderately reduced FVC of 76 percent and FEV-1 was 66 percent of predicted value.  The physician stated that the FEV-1/FVC ratio was low, consistent with airflow obstruction, and had no significant improvement with bronchodilators.  Testing showed that lung volumes had mildly reduced total capacity, 77 percent of predicted value, and determined that the Veteran had moderate obstructive airways disease and mild restrictive abnormality.   

In a September 2009 VA examination, the Veteran stated he had lost 40 pounds in the past two years and had a cough with purulent sputum, easy infections, and could hardly function because of a lack of oxygen and other ailments.  The examiner found decreased breath sounds and an abnormal lung examination.  The PFT results showed FVC was 84 percent, FEV-1 was 76 percent, and FEV-1/FVC was 73 percent of the predictive value pre-bronchodilator and FVC was 83 percent, FEV-1 was 74 percent, and FEV-1/FVC was 72 percent of predicted values post-bronchodilator.  The examiner opined that the FEV-1 more accurately reflected the severity and that a DLCO was not done because the PFT results were sufficient.  The VA examiner reported that the Veteran's residuals of lung cancer status post right thoracotomy were fatigue, limited stairs on exertion, shortness of breath, rhinorrhea, and changed X-ray results.  In an addendum, the VA examiner diagnosed restrictive lung disease secondary to adenocarcinoma of the lung with related 40 pound weight loss.  A related radiology report provides an impression of status post right thoracotomy and partial lung resection, old granulomatous calcification bilaterally, and found opacification of the right hemithorax base, some pleural thickening over the apex of the right lung, and a mildly hyperexpanded left lung.

In a May 2010 VA Form 646, the Veteran's representative argued that the Veteran's lung condition warranted a higher rating because he had cough with purulent sputum, decreased breath sounds, fatigue, extreme shortness of breath, limited ability to go up and down stairs, lost 40 pounds in the last two years, a hyperexpanded left lung with old calcified granulomas, and required almost constant antibiotics for infections due to his respiratory condition, all of which interfered with daily activities and caused social and occupational impairment.  The representative argued that the hyperexpanded left lung caused only a small percentage of the Veteran's air to be released upon exhale so that oxygen exchange between the lungs was disrupted.  

A June 2010 VA treatment note found the PFT studies indicated moderate obstructive airways disease without significant improvement with inhaled bronchodilators with lung function worse compared to a May 2009 study.

In an April 2011 VA examination, the Veteran reported progressive shortness of breath, wheezing, dyspnea with exertion, productive cough, increasing fatigue, chest pain, shortness of breath with walking less than one hundred yards, sleep impairment, and sore throat that caused difficulty swallowing.  A chest X-ray study disclosed moderate to large right pleural effusion, linear opacities in the right mid-to-upper lung, heart and mediastinum shifted to right, and calcified hilar nodules in the mid-right lung that were unchanged since last study.  PFT results showed FVC was 68 percent, FEV-1 was 54 percent of predicted values, and "a low FEV-FVC ratio consistent with airflow obstruction."  The examiner found lung volume was mildly reduced with total lung capacity of 73 percent of the predicted value and moderately reduced diffusing capacity.  The DLCO was 45 percent with diffusing capacity improved when adjusted for alveolar volume.  The VA examiner opined that the Veteran had moderate obstructive airways disease without significant improvement from bronchodilators and mild restrictive abnormality, with lung function worsened since May 2009.  The VA examiner also opined that the Veteran's chronic cough and dyspnea were more likely related to the Veteran's comorbid COPD, which correlated more closely with his 40 pack-year history of cigarette smoking

In an October 2012 VA examination, the Veteran reported experiencing severe symptoms of shortness of breath since surgery for lung cancer and the use of inhaled medications.  The Veteran's PFT results showed that FVC was 68 percent, FEV-1 was 55 percent, FEV-1/FVC was 63 percent, and DLCO was 43 percent of predicted values pre-bronchodilator.  Post-bronchodilator results showed FVC was 70 percent, FEV-1 was 60 percent, and FEV-1/FVC was 67 percent of predicted values.  The VA examiner opined that the DLCO testing most accurately reflected the Veteran's level of disability and that the PFT results indicated moderate obstruction, reversible small airway disease, mild restriction on volume, and severe gas exchange abnormality.   

In a January 2014 Board remand, the originating agency was directed to afford the Veteran another VA examination to ascertain which PFT was the most accurate measure of the Veteran's disability throughout the period of the claim and to distinguish, to the extent possible, the impairment due to the service-connected disability from that associated with non service-connected disorders.   

In a March 2014 VA examination report, the examiner opined that PFT values prior to lung cancer surgery were likely caused by non service-connected chronic obstructive pulmonary disease (COPD), but a pre-surgery DLCO value of 65 percent may also have been caused in part by lung cancer because cancer can also destroy tissue.  The VA examiner reported that July 2007 PFT results for FEV-1 was 67 percent, FVC was 75 percent, FEV-1/FVC was 71 percent, and DLCO was 52 percent, which clearly indicated that the Veteran suffered a deficit from the removal of his right lung lobes.  The VA examiner reported reviewing June 2008, September 2009, and June 2010 PFT results that had no significant change over time, which showed that, "his COPD was quite stable according to air flows."  The VA examiner opined that post-operative PFT results, "were purely from surgery as such a dramatic dip like this always occurs with the removal of lung."  Further, the examiner opined that the Veteran's impairment was most likely represented best by the limiting factor of his July 2007 DLCO because studies have shown that a significant number of patients did not need oxygen for a DLCO less than 50 percent, but when their DLCO was greater than 50 percent they begin to qualify for chronic home oxygen. 

After reviewing the March 2014 VA examination report, the Board has determined that the originating agency did not substantially comply with the January 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the March 2014 VA examination report to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the March 2014 VA examination report is not in compliance with the Board remand directive to obtain an opinion concerning whether DLCO is the most accurate measure of the Veteran s disability throughout the period of the claim.  The examiner only provided an opinion on the July 2007 PFT results, and did not comment on which test accurately measured the Veteran's disability for the other PFT results.  Therefore, the Board has determined that an addendum opinion is required to identify the most accurate measure for each PFT results present during the pendency of the claim and account for the Veteran's non service-connected disabilities when assessing the Veteran's impairment from residuals of lung cancer.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also finds that the duty to assist the Veteran has not been met in regards to obtaining all relevant medical records to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  In a January 2014 Board remand, additional development was ordered to obtain the results of the pulmonary function tests conducted through VA in March 2009, June 2010, and April 2011, because the specific results, notably the FEV1/FVC and DLCO values, were not of record.  Although the March 2014 VA examiner indicated review of the March 2009, June 2010, and April 2011 results in rendering an opinion, the Board notes that the specific results are still not associated with the record.  To date, there is no evidence that the originating agency has taken appropriate steps to associate these records with Virtual VA or the Veterans Benefits Management System.  These treatment records could be supportive of the claim on appeal.  Therefore, further development to obtain those records is in order.  

As the case must be remanded, the RO or the AMC should undertake appropriate development to obtain and associate with the record any other outstanding records pertinent to the issue on appeal.  

In light of these circumstances, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  In particular, the RO or the AMC should obtain the numeric results associated with the PFTs performed through VA in March 2009, June 2010, and April 2010.  The records requested should also include any pertinent records pertaining to the Veteran's treatment at the Hampton VA Medical Center for the time period from June 2010 to the present.  

2. Then, all pertinent evidence in the electronic records must be made available to and reviewed by the March 2014 examiner to determine the nature and extend of all impairment due to the status post right thoracotomy, residual of lung cancer.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should provide a full description of any effects the residuals of lung cancer on occupational functioning and daily activities.  The examiner should, to the extent possible, distinguish the impairment from the service-connected disability from that due to non service-connected disability.

The examiner should also indicate which PFT (FEV1, FVC, FEV1/FVC, or DLCO) is the most accurate indicator of impairment associated with the Veteran's residuals of lung cancer for every PFT performed during the period of the claim.   

The rationale for each opinion expressed must be provided.

If the March 2014 examiner is unavailable, the pertinent evidence in the electronic records must be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required information with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the required information.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



